People ex rel. Rankin v Brann (2021 NY Slip Op 02506)





People ex rel. Rankin v Brann


2021 NY Slip Op 02506


Decided on April 27, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ROBERT J. MILLER, J.P.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2021-02735

[*1]The People of the State of New York, ex rel. Douglas G. Rankin, on behalf of Mohammad Akhlaq, petitioner, 
vCynthia Brann, etc., respondent.


Douglas G. Rankin, Brooklyn, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Jonathan M. Hagler of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Mohammad Akhlaq upon his own recognizance or for bail reduction upon Kings County Indictment Nos. 2049/2019 and 7243/2019.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MILLER, J.P., LASALLE, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court